DETAILED ACTION

This action is in response to the application filed on 9/23/2020. 
      Claims 1- 11 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 9/23/2020 and 11/3/2020 have been considered by the examiner (see attached PTO-1449).




Claim Interpretation - 35 USC § 112























The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.




Claim limitation “a setting section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “set identification information” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Claim limitation “an orthogonal transformation section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “perform simple orthogonal transformation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Claim limitation “an encoding section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “encode a simple transformation coefficient” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

Claim limitation “a parsing section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “parse the identification information” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
  
Claim limitation “a decoding section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “decode the bitstream” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Claim limitation “an inverse orthogonal transformation section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “perform simple inverse orthogonal transformation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5, 7-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the at least one corresponding structure described in the specification for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

“a setting section” – Encoding Circuit 23 

“an orthogonal transformation section” – Encoding Circuit 23, Orthogonal Transformation Section 113

“an encoding section” – Encoding Circuit 23, Encoding Section 115

“a parsing section” – Decoding Circuit 33

“a decoding section” – Decoding Circuit 33, Decoding Section 212

“an inverse orthogonal transformation section” – Decoding Circuit 33, Inverse Orthogonal Transformation Section 214

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)
“[P3]” (Page 3)



Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 102(a2) as being anticipated by Hsiang (US 20210037237 A1).


























 [Claim 1]
An image encoding apparatus comprising:
“[0066] Exemplary System Block Diagram FIG. 9 illustrates an exemplary system block diagram for a Video Encoder 900 implementing various embodiments of the
present invention.”

a setting section configured to set identification information for identifying a threshold of an orthogonal transformation maximum size that is a maximum size of a processing unit in orthogonal transformation of an image;
“[0044]… An example of the maximum size threshold value is set as the specified maximum transform size, such as 32x32 luma samples in HEVC standard or 64x64 luma samples in VVC WD1…According to the zero residual method, when a size of a current CU is greater than a maximum size threshold value, the video encoder or decoder sets residual of the current CU to zero. The maximum size threshold value may be explicitly signaled in a high-level syntax set such as SPS, PPS, and slice header, or it may be implicitly derived… Setting residual of a current CU to zero implies each TB in the current CU contains only zero coefficients. Quantization and transform processing for TBs with only zero coefficients may be skipped…”
It is understood that the HEVC includes orthogonal transformer such as DCT.

an orthogonal transformation section configured to perform, in a case where a coding unit that is a processing unit in encoding of the image is larger than the threshold of the orthogonal transformation maximum size, simple orthogonal transformation on the coding unit; and
“[0044]… An example of the maximum size threshold value is set as the specified maximum transform size, such as 32x32 luma samples in HEVC standard or 64x64 luma samples in VVC WD1…According to the zero residual method, when a size of a current CU is greater than a maximum size threshold value, the video encoder or decoder sets residual of the current CU to zero. The maximum size threshold value may be explicitly signaled in a high-level syntax set such as SPS, PPS, and slice header, or it may be implicitly derived… Setting residual of a current CU to zero implies each TB in the current CU contains only zero coefficients. Quantization and transform processing for TBs with only zero coefficients may be skipped…”

an encoding section configured to encode a simple transformation coefficient that is a result of the simple orthogonal transformation by the orthogonal transformation section, to thereby generate a bitstream including the identification information.
“[0044]… An example of the maximum size threshold value is set as the specified maximum transform size, such as 32x32 luma samples in HEVC standard or 64x64 luma samples in VVC WD1…According to the zero residual method, when a size of a current CU is greater than a maximum size threshold value, the video encoder or decoder sets residual of the current CU to zero. The maximum size threshold value may be explicitly signaled in a high-level syntax set such as SPS, PPS, and slice header, or it may be implicitly derived… Setting residual of a current CU to zero implies each TB in the current CU contains only zero coefficients. Quantization and transform processing for TBs with only zero coefficients may be skipped…”

“[0066]…The transformed and quantized residual is then encoded by Entropy Encoder 926 to form a video bitstream…”


[Claim 2]
The image encoding apparatus according to claim 1, wherein
the setting section sets, in a case where a processing amount required for an application for executing encoding of the image or decoding of the bitstream is equal to or less than a predetermined setting value, the identification information so that the threshold of the orthogonal transformation maximum size takes a small value.
“[0044]… An example of the maximum size threshold value is set as the specified maximum transform size, such as 32x32 luma samples in HEVC standard or 64x64 luma samples in VVC WD1…According to the zero residual method, when a size of a current CU is greater than a maximum size threshold value, the video encoder or decoder sets residual of the current CU to zero. The maximum size threshold value may be explicitly signaled in a high-level syntax set such as SPS, PPS, and slice header, or it may be implicitly derived… Setting residual of a current CU to zero implies each TB in the current CU contains only zero coefficients. Quantization and transform processing for TBs with only zero coefficients may be skipped. In this way, the video encoder or decoder may use large size CU s for representing video data without further supporting additional processing modules associated with the increased transform size.”

In the reference, it is understood that the signaling of a smaller maximum size threshold will be in proportion with codec systems that have less smaller processing power (“without supporting additional processing power”).

“[0068] Various components of the Video Encoder 900 and Video Decoder 1000 in FIG. 9 and FIG. 10 may be implemented by hardware components, one or more processors
configured to execute program instructions stored in a memory, or a combination of hardware and processor. For example, a processor executes program instructions to control receiving of input data associated with a current slice. The processor is equipped with a single or multiple processing cores. In some examples, the processor executes program instructions to perform functions in some components in the Encoder 900 and Decoder 1000…”

[Claim 3]
The image encoding apparatus according to claim 1, wherein,
in the simple orthogonal transformation, the orthogonal transformation section skips output of residual data with respect to the coding unit having a size larger than the threshold of the orthogonal transformation maximum size. 
“[0044]… An example of the maximum size threshold value is set as the specified maximum transform size, such as 32x32 luma samples in HEVC standard or 64x64 luma samples in VVC WD1…According to the zero residual method, when a size of a current CU is greater than a maximum size threshold value, the video encoder or decoder sets residual of the current CU to zero. The maximum size threshold value may be explicitly signaled in a high-level syntax set such as SPS, PPS, and slice header, or it may be implicitly derived… Setting residual of a current CU to zero implies each TB in the current CU contains only zero coefficients. Quantization and transform processing for TBs with only zero coefficients may be skipped…”

[Claim 4]
The image encoding apparatus according to claim 1, wherein,
in the simple orthogonal transformation, the orthogonal transformation section skips orthogonal transformation on the coding unit having a size larger than the threshold of the orthogonal transformation maximum size. 
“[0044]… An example of the maximum size threshold value is set as the specified maximum transform size, such as 32x32 luma samples in HEVC standard or 64x64 luma samples in VVC WD1…According to the zero residual method, when a size of a current CU is greater than a maximum size threshold value, the video encoder or decoder sets residual of the current CU to zero. The maximum size threshold value may be explicitly signaled in a high-level syntax set such as SPS, PPS, and slice header, or it may be implicitly derived… Setting residual of a current CU to zero implies each TB in the current CU contains only zero coefficients. Quantization and transform processing for TBs with only zero coefficients may be skipped…”

Regarding the claims 6, 7, 9 and 11, they recite elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  

[Claim 8]
The image decoding apparatus according to claim 7, wherein,

in the simple inverse orthogonal transformation, the inverse orthogonal transformation section determines, irrespective of parsing of residual identification information for identifying whether residual data is included in the simple transformation coefficient, that no residual data is included in the simple transformation coefficient of the coding unit in a case where the size of the coding unit is larger than the threshold of the orthogonal transformation maximum size. 
“[0047]…A corresponding video decoder infers the residual of the current CU to be equal to zero when the width, height, or area of the current CU is greater than
the maximum transform size.”


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiang in view of Shibata et al. (Translation of JP2015076666A; hereinafter Shibata).

Regarding the claim 5, Hsiang discloses the invention substantially as claimed as mentioned above for the claim 1.

Hsiang discloses,    
[Claim 5]
The image encoding apparatus according to claim 1, wherein,
in the simple orthogonal transformation, the orthogonal transformation section generates residual data…as the simple transformation coefficient for the coding unit having a size larger than the threshold of the orthogonal transformation maximum size.
“[0044]… An example of the maximum size threshold value is set as the specified maximum transform size, such as 32x32 luma samples in HEVC standard or 64x64 luma samples in VVC WD1…According to the zero residual method, when a size of a current CU is greater than a maximum size threshold value, the video encoder or decoder sets residual of the current CU to zero. The maximum size threshold value may be explicitly signaled in a high-level syntax set such as SPS, PPS, and slice header, or it may be implicitly derived… Setting residual of a current CU to zero implies each TB in the current CU contains only zero coefficients. Quantization and transform processing for TBs with only zero coefficients may be skipped…”

Hsiang does not disclose,
generates residual data including only a direct-current component…

Shibata discloses,
generates residual data including only a direct-current component…
[P4]…In the present embodiment, when the TU size is 32 × 32 (maximum TU size), the information compression unit 210 does not perform an orthogonal transform operation.
The information compression unit 210 only outputs a direct current component of orthogonal transformation. Therefore, an increase in the calculation amount of the
information compression unit 210 is suppressed, and the circuit scale of the information compression unit 210 is reduced.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Shibata and apply them on the teachings of Hsiang to output only the direct current component when performing encoding/decoding of video in Hsiang as taught by Shibata.
One would be motivated as outputting only the direct current component in case the current CU size is greater than a threshold maximum size would have reduced the processing power required to perform the encoding/decoding.  

Regarding the claim 10, it recites elements that are at least included in the claim 5 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  



















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 20180332289 A1) and Joshi et al. (US 20140362917 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481